     Case 1:20-cv-00290-NONE-JLT Document 26 Filed 02/23/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL FOX,                                              CASE NO. 1:20-cv-0290 NONE JLT (PC)

12                           Plaintiff,                            ORDER SETTING SETTLEMENT
                                                                   CONFERENCE
13             v.
                                                                   DATE: April 29, 2021
14       ERNEST ZIEGLER,                                         TIME: 10:00 a.m.
15                           Defendant.

16
              The parties have indicated their willingness to proceed with the post-screening ADR
17
     project. Therefore, this case will set for a settlement conference before the undersigned, via
18
     Zoom video conference, at the U. S. District Court, 510 19th Street, Bakersfield, California 93301
19
     on April 29, 2021, at 10:00 a.m. A separate writ for plaintiff’s appearance will issue in due
20
     course. Thus, the Court ORDERS:
21
              1. This case is set for a settlement conference on April 29, 2021, at 10:00 a.m., before
22
                    Magistrate Judge Jennifer L. Thurston, via Zoom video conference, at the U. S.
23
                    District Court, 510 19th Street, Bakersfield, California 93301.
24
              2. Defendant’s lead counsel and a person with full and unlimited authority to negotiate
25
                    and enter into a binding settlement on defendant’s behalf shall attend in person.1
26
27   1
      While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
     order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
28   v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.


                                                               1
     Case 1:20-cv-00290-NONE-JLT Document 26 Filed 02/23/21 Page 2 of 3


 1            3. Those in attendance must be prepared to discuss the claims, defenses and damages.

 2                The failure of any counsel, party or authorized person subject to this order to appear in

 3                person may result in the imposition of sanctions. In addition, the conference will not

 4                proceed and will be reset to another date.

 5            4. No later than March 18, 2021, Plaintiff SHALL submit to Defendant, by mail, a

 6                written itemization of damages and a meaningful settlement demand, which includes a

 7                brief explanation of why such a settlement is appropriate, not to exceed ten pages in

 8                length.

 9            5. No later than April 1, 2021, Defendant SHALL respond, by telephone or in person,

10                with an acceptance of the offer or with a meaningful counteroffer, which includes a

11                brief explanation of why such a settlement is appropriate. If settlement is achieved,

12                defense counsel is to immediately inform the Courtroom Deputy of Magistrate Judge

13                Thurston.

14            6. If settlement is not achieved informally, Defendant is directed to submit a confidential

15                settlement statement no later than April 19, 2021 to the following email address:

16                jltorders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement statement

17                to the court at the above address, so it arrives no later than April 19, 2021. The

18                envelope shall be marked “Confidential Settlement Statement.” Parties shall also file

19                a “Notice of Submission of Confidential Settlement Statement.” (See Local Rule

20                270(d).)
21            Settlement statements should not be filed with the Clerk of the Court nor served on any

22

23   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
24   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
25   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
26   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
27   authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
     at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
28   requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).



                                                                2
     Case 1:20-cv-00290-NONE-JLT Document 26 Filed 02/23/21 Page 3 of 3


 1   other party. Settlement statements shall be clearly marked “confidential” with the date and time

 2   of the settlement conference indicated prominently thereon. The confidential settlement

 3   statement shall be no longer than five pages in length, typed or neatly printed, and include the

 4   following:

 5                a. A brief statement of the facts of the case.

 6                b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

 7                   which the claims are founded; a forthright evaluation of the parties’ likelihood of

 8                   prevailing on the claims and defenses; and a description of the major issues in

 9                   dispute.

10                c. An estimate of the cost and time to be expended for further discovery, pretrial, and

11                   trial.

12                d. The party’s position on settlement, including present demands and offers and a

13                   history of past settlement discussions, offers, and demands.

14                e. A brief statement of each party’s expectations and goals for the settlement

15                   conference, including how much a party is willing to accept and/or willing to pay.

16                f. If the parties intend to discuss the joint settlement of any other actions or claims

17                   not in this suit, give a brief description of each action or claim as set forth above,

18                   including case number(s) is applicable.

19
     IT IS SO ORDERED.
20
21      Dated:      February 23, 2021                              /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                        3
